Citation Nr: 1423466	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  06-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for cervical spine disability to include fused vertebrae and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970, and from February 1986 to August 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in December 2007.  

In August 2010, the Board remanded the matter in order to afford the Veteran a hearing as he requested.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims files.  The claim was then Remanded by the Board in July 2012 for development.  In May 2013, the Board denied the claim of service connection for PTSD and remanded the claim for cervical spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  That claim has been returned to the Board for appellate review.  

The Veteran appealed the part of the May 2013 Board decision denying service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacated the portion of the Board's decision which denied service connection for PTSD and remanded the case to the Board.  

The issues of increased ratings for depressive disorder, NOS, with posttraumatic stress disorder symptoms associated with residuals of cerebrovascular accident (CVA), and eligibility for a home adaptation grant, as well as entitlement to special monthly compensation based upon the need for aid and attendance, have been raised by the record, but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The record before the Board includes both a paper as well as an electronic claims file.  

The issue of service connection for cervical spine disability to include fused vertebrae and arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2013).  

The Veteran essentially contends that in-service events which occurred during his service in Vietnam caused his PTSD.  Specifically, the Veteran reported that as the Artillery forward observer performing reconnaissance his radiotelephone operator (RTO) stepped on a booby trap and was shredded, dying instantly.  The other incident occurred collectively in March, April, June and July 1969 at the 9th Infantry division base camp at Dong Tam when the base was subjected to nightly rocket and mortar fire which would ruin a night's sleep.  

In October 2009, the VA Joint Services Research Records Center coordinator noted that the stressors of being under mortar and rocket fire in Vietnam were confirmed.  Thus, his stressor was considered verified.  Accordingly, the Board will turn to the question of whether he has PTSD related to these events.  

There are conflicting opinions on whether or not the Veteran suffers from PTSD.  Although VA examiners in November 2009 and December 2012 found the Veteran did not have a current diagnosis of PTSD; private psychologist T.G., Ph.D., provided a psychological evaluation report dated in July 2006 containing a diagnosis of PTSD.  Dr. G. noted that the Veteran had been having flashbacks of a buddy getting killed in Vietnam.  All of the aforementioned reports appear to be thorough and supported by adequate rationale.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.


REMAND

Additional action is required prior to Board review as there has not been substantial compliance with the requirements articulated in the Board's May 2013 remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Although the case was returned to the examiner who provided an earlier examination for an addendum opinion on Remand, and the examiner deemed the Veteran's congenital cervical fusion stationary and thus a "defect" as opposed to a "disease," the examiner failed to state whether the defect had a superimposed injury or disease in service that resulted in additional disability of the cervical spine as directed in the Remand.  

The May 2013 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who performed the December 2012 orthopedic examination and June 2013 addendum, or a suitable substitute.  The examiner must review the claims folder, to include any pertinent medical records contained in any electronic repository for claims files.  Based on the review, the examiner is asked to provide the following information: 

Regarding the congenital cervical fusion noted in the December 2012 examination and described as stationary and thus a congenital or development defect in June 2013, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the cervical spine.  Please provide a complete explanation for the opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After undertaking any other necessary development, readjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


